Filed 9/2/21 P. v. Sanchez CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----



    THE PEOPLE,                                                                                C091812

                    Plaintiff and Respondent,                                    (Super. Ct. No. CRF021913)

           v.

    JUAN JOSE SANCHEZ, JR.,

                    Defendant and Appellant.




         A jury found defendant Juan Jose Sanchez, Jr., guilty of first degree murder in
2004. In 2020, defendant filed a petition for resentencing under Penal Code section
1170.951 and requested the appointment of counsel. The trial court found defendant
ineligible for relief and denied the petition without holding a hearing. Defendant appeals,
arguing the trial court did not follow proper procedures when it denied the petition




1   Undesignated statutory references are to the Penal Code.

                                                             1
without appointing counsel or receiving briefing. We conclude any error was harmless
and affirm.
                   FACTUAL AND PROCEDURAL BACKGROUND
        Defendant and codefendant Daniel Murillo drove the victim out to an orchard and
shot and killed him. (People v. Sanchez (Oct. 12, 2006, C049734) [nonpub. opn.].)2 The
jury found defendant guilty of first degree murder (§§ 187, subd. (a), 189), sustained a
lying-in-wait special circumstance (§ 190.2, subd. (a)(15)), and found true the allegation
that defendant was vicariously armed during the offense (§ 12022, subd. (d)). The trial
court sentenced defendant to life without the possibility of parole with a consecutive
three-year term for the firearm enhancement.
        Defendant appealed the conviction, asserting the lying-in-wait special
circumstance could not apply to him because he only aided and abetted the victim’s
murder and was not the actual killer. We disagreed, saying, “[d]efendant clearly intended
to kill the victim, and there is ample evidence that the murder was committed by means
of lying in wait. We conclude the lying-in-wait special circumstance applies to defendant
pursuant to section 190.2, subdivision (c) as an aider and abettor with the intent to kill.”
(People v. Sanchez, supra, C049734 [at p. 6].) Thus, we affirmed the conviction.
        On January 14, 2020, following the enactment of Senate Bill No. 1437 (2017-2018
Reg. Sess.) (Stats. 2018, ch. 1015) (Senate Bill 1437), defendant filed a petition for
resentencing under section 1170.95. In the petition, defendant averred that a complaint or
information had been filed against him that allowed the prosecution to proceed under a
theory of felony murder or murder under the natural and probable consequences doctrine;
he had been convicted of murder under one of those theories; and he could not now be
convicted of murder based on the changes made to section 188 and 189 by Senate Bill




2   At defendant’s request, we incorporated by reference the record for his direct appeal.

                                              2
1437. Defendant also checked boxes stating, in conclusory language, that he was not the
actual killer; that he did not, with the intent to kill, aid or abet the actual killer; and that
he was not a major participant in the felony acting with reckless indifference to human
life. He requested the court appoint him counsel in the proceeding.
       One month later, the trial court summarily denied the petition in a written order.
The court explained, “[a] review of the court file and record of conviction indicates that
petitioner was neither charged with nor convicted under either the felony murder rule or
the natural and probable consequences doctrine.” Noting the law “regarding the criminal
liability of direct aiders and abettors of murder” was not changed by Senate Bill 1437, the
court said, “[t]he court of appeal found that petitioner acted with intent to kill as a direct
aider and abettor, finding that petitioner ‘clearly intended to kill the victim’ and that
petitioner acted ‘as an aider and abettor with the intent to kill.’ ” Thus, defendant had
failed to make a prima facie showing that he was eligible for relief under section 1170.95
and the court denied the petition.
                                         DISCUSSION
       Defendant contends the court erred when it made its decision without first
appointing counsel or allowing briefing. The People respond the court did not err
because it correctly concluded defendant, as a direct aider and abettor who acted with the
intent to kill, was ineligible for relief as a matter of law.
       A.      Senate Bill 1437
       Senate Bill 1437, which became effective on January 1, 2019, revised the felony-
murder rule in California “to ensure that murder liability is not imposed on a person who
is not the actual killer, did not act with the intent to kill, or was not a major participant in
the underlying felony who acted with reckless indifference to human life.” (Stats. 2018,
ch. 1015, § 1, subd. (f).) The bill amended section 188, which defines malice, and
section 189, which defines the degrees of murder, to address felony-murder liability; it
also added section 1170.95, which provides a procedure by which those convicted of

                                                3
murder can seek retroactive relief if the changes in the law would affect their previously
sustained convictions. (Stats. 2018, ch. 1015, §§ 2-4; People v. Lewis (2021) 11 Cal.5th
952, 959-960 (Lewis); People v. Gutierrez-Salazar (2019) 38 Cal.App.5th 411, 417.)
       Section 1170.95, subdivision (c) provides: “The court shall review the petition
and determine if the petitioner has made a prima facie showing that the petitioner falls
within the provisions of this section. If the petitioner has requested counsel, the court
shall appoint counsel to represent the petitioner. The prosecutor shall file and serve a
response within 60 days of service of the petition and the petitioner may file and serve a
reply within 30 days after the prosecutor response is served. These deadlines shall be
extended for good cause. If the petitioner makes a prima facie showing that he or she is
entitled to relief, the court shall issue an order to show cause.” (§ 1170.95, subd. (c).)
       To make a prima facie showing, all three of the following conditions must apply:
       “(1) A complaint, information, or indictment was filed against the petitioner that
allowed the prosecution to proceed under a theory of felony murder or murder under the
natural and probable consequences doctrine.
       “(2) The petitioner was convicted of first degree or second degree murder
following a trial or accepted a plea offer in lieu of a trial at which the petitioner could be
convicted for first degree or second degree murder.
       “(3) The petitioner could not be convicted of first or second degree murder
because of changes to Section 188 or 189 made effective January 1, 2019.” (§ 1170.95,
subd. (a).)
       Section 189 was amended to include new subdivision (e), which provides: “(e) A
participant in the perpetration or attempted perpetration of a felony . . . in which a death
occurs is liable for murder only if one of the following is proven:
       “(1) The person was the actual killer.




                                                4
       “(2) The person was not the actual killer, but, with the intent to kill, aided, abetted,
counseled, commanded, induced, solicited, requested, or assisted the actual killer in the
commission of murder in the first degree.
       “(3) The person was a major participant in the underlying felony and acted with
reckless indifference to human life, as described in subdivision (d) of Section 190.2.”
(Stats. 2018, ch. 1015, § 3.)
       Senate Bill 1437 also changed section 188’s definition of malice for the crime of
murder. Under new section 188, subdivision (a)(3), “[m]alice shall not be imputed to a
person based solely on his or her participation in a crime.” It thus “eliminated natural
and probable consequences liability for murder and limited the scope of the felony
murder rule.” (Lewis, supra, 11 Cal.5th at p. 957.)
       B.     Analysis
       In defendant’s view, section 1170.95 does not permit a court to preliminarily
determine whether a defendant meets the statute’s prima facie criteria without first
appointing counsel and allowing the parties to file additional briefing. Defendant further
argues the court’s denial of the petition deprived him of his constitutional rights to due
process and to the assistance of counsel.
       Our Supreme Court recently considered this issue in Lewis, supra, 11 Cal.5th 952.
In Lewis, the defendant filed a section 1170.95 petition and requested counsel. (Lewis, at
p. 960.) The trial court did not appoint counsel and summarily denied the petition,
explaining the defendant “did not make a prima facie case for resentencing under Senate
Bill 1437.” (Ibid.) Interpreting section 1170.95, subdivision (c), our Supreme Court
concluded the statute “does not require a distinct prima facie showing before the
appointment of counsel.” (Lewis, at p. 962.) Rather, the defendant was “entitled to the
appointment of counsel upon the filing of a facially sufficient petition [citation] and [ ]
only after the appointment of counsel and the opportunity for briefing [could] the
superior court consider the record of conviction to determine whether ‘the petitioner

                                              5
makes a prima facie showing that he or she is entitled to relief.’ ” (Id. at p. 957.) Once
counsel is appointed, “the parties can, and should, use the record of conviction to aid the
trial court in reliably assessing whether a petitioner has made a prima facie case for relief
under subdivision (c).” (Id. at p. 972.) “ ‘[I]f the record, including the court’s own
documents, “contain[s] facts refuting the allegations made in the petition,” then “the court
is justified in making a credibility determination adverse to the petitioner.” ’ ” (Id. at
p. 971.)
       Here, the trial court denied defendant’s petition without first appointing counsel or
receiving briefing from the parties. The trial court thus erred. The parties dispute,
however, whether the error was prejudicial. Defendant also argues the trial court violated
his federal constitutional rights and committed structural error when it failed to appoint
counsel. In Lewis, however, our Supreme Court explained, “a petitioner is not
constitutionally entitled to counsel at the outset of the subdivision (c) stage of the section
1170.95 petitioning process.” (Lewis, supra, 11 Cal.5th at p. 973.) Rather, the “failure to
appoint counsel” at the prima facie stage is “state law error only,” and “ ‘the Watson
harmless error test applies.’ ”3 (Lewis, supra, 11 Cal.5th at p. 973.) Thus, to prevail on
appeal, a defendant must show “ ‘ “it is reasonably probable that if [he or she] had been
afforded assistance of counsel his [or her] petition would not have been summarily
denied without an evidentiary hearing.” ’ ” (Id. at p. 974.) We conclude defendant
cannot make such a showing.
       Defendant was ineligible for relief because he had not been convicted of felony
murder or murder under a theory of natural and probable consequences. No instruction
was given on either felony murder or the natural and probable consequences doctrine at
trial. Defendant was therefore ineligible for relief under section 1170.95, which applies



3 Lewis similarly rejected the contention that the failure to appoint counsel was structural
error. (Lewis, supra, 11 Cal.5th at p. 974.)

                                              6
only to those “convicted of felony murder or murder under a natural and probable
consequences theory.” (§ 1170.95, subd. (a); People v. Nguyen (2020) 53 Cal.App.5th
1154, 1167 [“If Nguyen had gone to trial, and the parties had presented no argument and
the trial court had given no instructions regarding felony murder or murder under a
natural and probable consequences theory, there is no question Nguyen would be unable
to make a prima facie showing that he is entitled to relief under section 1170.95”].)
       Moreover, even after Senate Bill 1437, a person is liable for murder if he or she
aided and abetted a murder with intent to kill. (§ 189, subd. (e).) Here, we previously
concluded on direct appeal that defendant was an “aider and abettor [who acted] with the
intent to kill.” (People v. Sanchez, supra, C049734 [at p. 6].) Thus, defendant could be
convicted of murder even after the changes made by Senate Bill 1437. The presence of
counsel would not change the fact that defendant is patently ineligible for relief under
section 1170.95, and any error was thus harmless.


                                     DISPOSITION
       The judgment (order) denying the petition is affirmed.


                                                     /s/
                                                 RAYE, P. J.


We concur:


    /s/
HOCH, J.


    /s/
KRAUSE, J.




                                             7